FILED
                             NOT FOR PUBLICATION                            MAY 22 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT



KHEM CHANDER,                                    Nos. 12-73316
                                                      13-71361
               Petitioner,
                                                 Agency No. A200-774-617
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       In these consolidated petitions for review, Khem Chander, a native and citizen

of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his application

for asylum, withholding of removal, and protection under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”) (No. 12-73316), and the BIA’s order denying his motion to reopen

removal proceedings (No. 13-71361). We have jurisdiction under 8 U.S.C. § 1252.

We review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We review for abuse of

discretion the agency’s denial of humanitarian asylum, Belayneh v. INS, 213 F.3d
488, 491 (9th Cir. 2000), and the BIA’s denial of a motion to reopen, Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petitions for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the finding that Chander’s testimony was inherently implausible, and based

on the inconsistencies between Chander’s testimony and his brother’s affidavit. See

Shrestha, 590 F.3d at 1048 (adverse credibility determination was reasonable under

the totality of circumstances). Chander does not challenge the agency’s

implausibility finding. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues not specifically raised and argued in a party’s opening brief are

waived). Contrary to Chander’s contention, the agency considered his explanations

for the inconsistencies, and those explanations do not compel a contrary conclusion.

See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). In the absence of

credible testimony, Chander’s asylum and withholding of removal claims fail. See

                                           2                           12-73316 & 13-71361
Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). Furthermore, in light of the

adverse credibility determination, the BIA did not abuse its discretion in denying

humanitarian asylum. See 8 C.F.R. § 1208.13(b)(1)(iii) (requiring showing of past

persecution).

      Chander’s CAT claim also fails because it is based on the same statements

found not credible, and he does not point to any other evidence in the record to

compel the finding that it is more likely than not he would be tortured by or with the

consent or acquiescence of a public official in India. See Shrestha, 590 F.3d at 1048-

49. Chander fails to overcome the presumption that the agency considered all the

evidence. See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000).

      We do not reach Chander’s arguments regarding corroboration or the

reasonableness of relocation. See Najmabadi, 597 F.3d at 986 (this court’s review is

limited to the grounds relied upon by the BIA).

      Finally, the BIA did not abuse its discretion in denying Chander’s untimely

motion to reopen. See 8 C.F.R. § 1003.2(c)(2); Goel v. Gonzales, 490 F.3d 735, 738

(9th Cir. 2007) (polygraph evidence did not support motion to reopen because it was

not previously unavailable).

      PETITIONS FOR REVIEW DENIED.



                                          3                           12-73316 & 13-71361